Citation Nr: 0430060	
Decision Date: 11/10/04    Archive Date: 11/24/04

DOCKET NO.  00-10 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hematuria.

2.  Entitlement to service connection for bilateral eye 
disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for headaches, claimed 
as secondary to a low back disability.

5.  Entitlement to service connection for numbness of the 
fingers, claimed as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
November 1990.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision in which the RO denied the veteran's claims for 
service connection for a low back disability;  for legand 
numbness of the toes, , headaches, and numbness of the 
fingers, each as secondary to a low back disability; for 
hematuria; for hypertension; and for a bilateral eye 
disability.  The veteran filed a notice of disagreement (NOD) 
in February 2000.  The RO issued a statement of the case 
(SOC) in March 2000, and the veteran filed a substantive 
appeal in April 2000.  In May 2000 and April 2004, the RO 
issued supplemental SOCs (SSOC) that addresses additional 
evidence received, and reflects the RO's continued denial of 
the veteran's claims.  

In August 2001, the Board remanded the veteran's claims to 
the RO for additional development.  After completing the 
requested development, in April 2004, the  RO granted the 
veteran service connection for a low back disability, and for 
leg aches and for numbness of the toes, each as  secondary to 
the low back disability.  Because the benefit sought on 
appeal as to these issues has been granted, these claims are 
no longer before the Board for appellate consideration.  As 
the RO continued the denial of the other claims, these 
matters have been returned to the Board for further appellate 
consideration.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  There is no competent medical evidence of current 
hematuria or a bilateral eye disability

3.  Hypertension was not present in service or within the 
post-service year, and the only competent opinion on the 
question of medical nexus confirms that the veteran's 
hypertension is not medically related to service.  

4.  The veteran was awarded service connection for a low back 
disability in April 2004.

5.  The only competent opinion on the question of medical 
nexus confirms that the veteran's headaches and numbness of 
the fingers are not medically related to his low back 
disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hematuria are not 
met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  The criteria for service connection for a bilateral eye 
disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).

3.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004).

4.  The criteria for service connection for headaches, as 
secondary to a low back disability, are not met.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.310 (2004).

5.  The criteria for service connection for numbness of the 
fingers, as secondary to a low back disability, are not met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

In an August 2003 letter, the March 2000 SOC, and the May 
2000 SSOC, VA notified the veteran of the legal criteria 
governing the claims.  In each instance, the veteran was 
given an opportunity to respond.  Thus, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the August 2003 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In this letter, VA requested that the 
veteran provide information to enable it to attempt to obtain 
any outstanding medical evidence pertinent to the claims on 
appeal.  The letter also invited the veteran to send in any 
evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  
In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal.  However, the Board finds that 
the lack of pre-adjudication notice in this case has not, in 
any way, prejudiced the appellant.  

The initial rating action in this case was issued in February 
1999, prior to the enactment of the VCAA in November 2000.  
Compliance with the VCAA was not completed until August 2003.  
In April 2004, after all appropriate notice and assistance 
had been provided, the RO adjudicated the veteran's claims 
for the first time after compliance with the VCAA.  
Therefore, all pertinent records were in the claims file 
prior to the RO's post-VCAA notice adjudication of the 
veteran's claims.  Given the RO's compliance with VCAA, and 
the RO's post-compliance adjudication of the claims, there is 
no additional action to be taken by the RO, and no benefit to 
the veteran in returning his claims to the RO for yet another 
post-VCAA adjudication.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The RO has obtained the 
veteran's identified treatment records, has arranged for the 
veteran to undergo multiple VA examinations, and has obtained 
medical opinions in connection with his claims.  Moreover, 
the veteran has been given the opportunity to submit evidence 
to support his claims, which he has done.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence that has not been obtained.  In fact, in 
December 2002 statement, the veteran indicated that he did 
not have any new medical evidence to submit.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, there is no prejudice to the 
veteran in the Board proceeding with a decision, at this 
juncture, on each of the claims on appeal.

II.  Factual Background

Service medical records show that on his induction 
examination in September 1984, his November 1988 re-
enlistment examination and his November 1990 separation 
examination his head, eyes, opthalmoscopic, pupils, ocular 
motility, vascular system, genitourinary system, upper 
extremities, and neurological system were all normal.  On his 
Report of Medical History submitted in November 1988, he 
noted that he had high blood pressure and blood in his urine.  
The examiner reviewing the report noted that he had 
borderline hypertension in the past but it was normal now 
with no current disability, and that the veteran had 
hematuria in July 1988, but it resolved and he had no current 
disability.  In his November 1990 Report of Medical History, 
the veteran again noted high blood pressure and blood in 
urine.  The examiner reported that the veteran had a history 
of hypertension in his family, and that his blood pressure 
had been slightly elevated in the past, but he was not taking 
any medications.  The examiner also noted that the veteran 
had hematuria in the past after exposure to a chemical.

Service medical records also reflect that the veteran was 
treated for microscopic hematuria in June 1986, July 1988 and 
August 1988.  His in service eye examinations in October 1985 
and January 1988 were normal.

VA examinations in n July 1997 and May 2003 culminated in a 
diagnosis hypertension.  In a November 2003 addendum to the 
May 2003 examination, the examiner opined that the veteran's 
hypertension was not related to his active service.  

The report of a May 2003 VA peripheral nerve and neurological 
examination reflects a diagnosis of migraine headaches, and 
the report of a May 2003 VA spine examination reflects a 
diagnosis degenerative disc disease of the lumbar spine.  In 
the May 2003 examination report, and in February 2004 and 
March 2004 addendums, the spine examiner noted that the 
veteran's numbness of the fingers and headaches were not 
related to his low back disability, and that the veteran's 
cervical spine disability was not related to his low back 
disability.  In February 2004, the veteran underwent nerve 
conduction studies; these were  negative for cervical 
radiculopathy or ulnar neuropathy and the results were 
considered normal.  

Also in May 2003, the veteran underwent a VA eye examination 
and a genitourinary examination.   The eye examination was 
normal, as no disability was noted, and the genitourinary 
examiner noted that there was no evidence of hematuria.   


III.  Analysis

A.	Service connection for a bilateral eye disability, for 
hematuria, 
and for hypertension


In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or from  aggravation of a 
pre-existing injury or disease in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. §§ 3.102, 3.303(d).  Service connection requires a 
finding of the existence of a current disability and a 
connection between the veteran's service and the disability.  
Watson v. Brown, 4 Vet. App. 309  (1993).  

Service connection may presumed, for certain chronic 
diseases, to include hypertension, which are manifested to a 
compensable degree (10 percent for hypertension) within a 
prescribed period after discharge from service (one year for 
hypertension), even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
3.307, 3.309 (2004).

As regards the veteran's claims for service connection for 
hematuria and a bilateral eye disability, as noted above, 
there is no medical evidence of record indicating that the 
veteran currently has hematuria or a disability related to 
his eyes.  Accordingly, in the absence of evidence of a 
claimed disability, as defined by the applicable legal 
authority, the claim must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The evidence of record establishes that the veteran has a 
diagnosis of hypertension.  However, as noted above, this is 
not the only requirement for an award of service connection. 
In this case, there is no competent evidence to indicate that 
the veteran's hypertension was incurred or aggravated in 
service.  All references to high blood pressure in his 
service records indicate that it was normal when tested 
during service, but that the veteran reported that he had had 
elevated readings in the past and a family history of 
hypertension.  This evidence does not establish the existence 
of hypertension in service, merely a history of elevated 
blood pressure readings prior to service.  Additionally, 
there is no medical evidence establishing a diagnosis of 
hypertension within one year of his discharge from service.  

Furthermore,  there is no competent medical opinion relating 
the veteran's hypertension to his period of active service.  
On the contrary, the November 2003 addendum to his May 2003 
VA examination stated that his hypertension was not related 
to his active service.  Hence, the only competent evidence 
weighs against the claim, and the veteran has neither 
presented nor alluded to the existence of any contrary 
medical evidence or opinion (i.e., that would establish a 
nexus between hypertension and service).

The Board has considered the veteran's assertions that his 
current hypertension is due to his period of active service.  
While the Board does not doubt the sincerity of his belief 
that his hypertension is related to his service, as a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on a medical matter, such as whether he has 
a specific disability, and the medical relationship, if any, 
between that disability and service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  As 
indicated above, the only competent evidence on the question 
of medical nexus in this case rules out a medical 
relationship between his current hypertension and service.  

Under the circumstances of this case, the Board finds that 
the claim for service connection for hypertension must be 
denied.  As the preponderance of the competent evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Service connection for headaches and for numbness of the 
fingers, each claimed as secondary to a low back disability

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is  proximately due to or the result of a 
service-connected disease or injury.  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In an April 2004 rating action, the RO granted the veteran 
service connection for a low back disability, assigning a 20 
percent evaluation, effective September 1, 1998.

As noted above, the veteran's May 2003 VA examinations show 
that he does current suffer rom headaches and numbness of the 
fingers.  However, the only competent opinions to address the 
question of medical relationship between the veteran's 
headaches and numbness of the fingers and his low back 
disability, the May 2003, February 2004, and March 2004 
statements from the VA examiner, conclude t that the 
veteran's headaches and numbness of the fingers are not 
related to his low back disability.  The examiner explained 
his conclusion by stating that low back disabilities such as 
the veteran's radiate to the lower extremities and not the 
upper extremities.  Hence, the only competent evidence weighs 
against the claim, and the veteran has neither presented nor 
alluded to the existence of any contrary medical evidence or 
opinion.

The Board has considered the veteran's assertions that his 
current headaches and numbness of the fingers are due to his 
low back disability.  While the Board does not doubt the 
sincerity of his belief that there is a relationship, as, 
indicated above, as a layperson without the appropriate 
medical training and expertise, the veteran simply is not 
competent to provide a probative opinion on a such medical 
matter.  See Bostain, 11 Vet. App. at 127.  See also Routen, 
10 Vet. App. at 186.  As indicated above, the only competent 
evidence on the question of medical nexus in this case rules 
out a medical relationship between his low back disability 
and his headaches and numbness of the fingers.  

Under the circumstances of this case, the Board finds that 
the claims for service connection for headaches and for 
numbness of the fingers secondary to a service-connected low 
back disability, must be denied.  As the preponderance of the 
competent evidence weighs against each claim, the benefit-of-
the-doubt doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for hematuria is denied.

Service connection for a bilateral eye disability is denied.

Service connection for hypertension is denied.

Service connection for headaches, as secondary to a low back 
disability, is denied.

Service connection for numbness of the fingers, as secondary 
to a low back disability, is denied.



____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



